This is an article 78 [Civ. Prae. Act] proceeding (transferred to this court by an order of the Supreme Court at Special Term) to review and annul a determination by the respondent Comptroller of the State of New York disapproving petitioner’s application for accidental disability retirement pursuant to the provisions of section 63 of the Retirement and Social Security Law, Petitioner, employed as a patrolman in the Police Department of the Village of Larchmont since 1949 and a member of the New York State Employees’ Retirement System since June 1 of that year, sustained an injury to his right knee in the performance of his duties on October 19, 1954 as the result of which its meniscus was surgically removed in March, 1955. Upon his return to work some 13 or 14 weeks later he was assigned to desk duty to which his activities as a police officer have since been confined. On June 29, 1959 he applied for accidental disability retirement; respondent disapproved his claim. Following a timely request by petitioner (Retirement and Social Security Law, § 74) a hearing was held before a designated Deputy Comptroller at which medical evidence was adduced on the issue of causal relationship. The Deputy Comptroller rejected the claim finding that the accidental injury sustained on October 19, 1954 was not a competent producing cause of claimant’s disability and that he was not disabled for the performance of his duties as a police officer as the natural and proximate result of such accident. His conclusions of law, on the basis of which the determination was made, were to the same effect. Since the findings and conclusions of the Comptroller are supported by substantial medical evidence in the record, we have no alternative but to accept them. (Matter of Groshier v. Levitt, 5 N Y 2d 259; Matter of Lemma v. Levitt, 11 N Y 2d 735.) Determination unanimously confirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.